

116 HR 8534 IH: Military Dependents School Meal Eligibility Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8534IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mrs. Davis of California (for herself and Mr. Levin of California) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Richard B. Russell National School Lunch Act to allow direct certification of children in households of active duty members of the Armed Forces for certain Federal school meal programs, and for other purposes.1.Short titleThis Act may be cited as the Military Dependents School Meal Eligibility Act of 2020.2.Direct certification for dependent children of active duty Members of the Armed Forces(a)In generalSection 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758) is amended—(1)in subsection (b)—(A)in paragraph (5)—(i)by striking certification.—Subject and inserting the following: certification.—(A)Free lunches or breakfastsSubject;(ii)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv) and adjusting the margins accordingly;(iii)in clause (iv), as so redesignated, by striking or at the end; (iv)by inserting after clause (iv), as so redesignated, the following:(v)a member of a household in which a child is a dependent of an active duty member of the Armed Forces and such active duty member has a military income (as defined in paragraph (16)(C)) that does not exceed 130 percent of the poverty line (as defined by the Office of Management and Budget). ; (v)in subparagraph (E)—(I)by redesignating such subparagraph as clause (vi) and adjusting the margins accordingly; and(II)by redesignating clauses (i) and (ii) of such subparagraph as subclauses (I) and (II) and adjusting the margins accordingly; and(vi)by adding at the end the following:(B)Reduced price lunches or breakfastsSubject to paragraph (6), any local educational agency may certify any child who is not eligible for free school lunch or breakfast as eligible for reduced price lunches or breakfasts, without further application, by directly communicating with the appropriate State or local agency to obtain documentation of the status of the child as a member of a household in which a child is a dependent of an active duty member of the Armed Forces and such active duty member has a military income (as defined in paragraph (16)(C)) that does not exceed 185 percent of the poverty line (as defined by the Office of Management and Budget).; (B)in paragraph (6)(A)—(i)in clause (iv)(II), by striking and at the end;(ii)in clause (v), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:(vi)a person directly connected with the administration or enforcement of the Department of Defense Integrated Personnel and Pay System.; and(C)by adding at the end the following: (16)Direct certification for dependent children of active duty members of the Armed Forces(A)Agreement(i)In generalFor purposes of making eligibility determinations with respect to certifying children under subparagraph (A)(v) or (B) of paragraph (5), a State agency shall enter into an agreement with the Secretary of Defense.(ii)Without further applicationSubject to paragraph (6), the agreement described in clause (i) shall establish procedures for certifying children under subparagraph (A)(v) or (B) of paragraph (5), without further application (as defined in paragraph (4)(G)).(B)Access to dataFor purposes of carrying out this paragraph and subparagraph (A)(v) or (B) of paragraph (5), the Secretary of Defense shall provide the Secretary with access to non-classified income information as may be necessary to determine the military income of an active duty member of the Armed Forces.(C)Military income(i)Military income definedFor purposes of this subsection, the term military income means, with respect to an active duty member of the Armed Forces, the basic pay, basic allowance for subsistence, basic allowance for housing (or applicable cash equivalent), overseas housing allowance, bonuses, and special and incentive payments of such member, as reported by the Department of Defense Integrated Personnel and Pay System.(ii)Special ruleIn the case of a child who is the dependent of one or more active duty members of the Armed Forces, the Secretary, in determining eligibility under subparagraph (A)(v) or (B) of paragraph (5), shall use the lesser of the military incomes of such members.; and(2)in subsection (d)(2)—(A)in subparagraph (F)(ii), by striking the or at the end;(B)in subparagraph (G), by striking the period at the end and inserting ; or; and(C)by adding at the end the following: (H)documentation has been provided to the appropriate local educational agency showing the status of the child as a member of a household described in subparagraph (A)(v) or (B) of subsection (b)(5)..(b)ClarificationNot later than 180 days after the date of the enactment of this Act, the Secretary shall provide a process for a parent or guardian whose child is directly certified under subparagraph (A)(v) or (B) of section 9(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)), as added by this section, to remove such certification.